Citation Nr: 1824890	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating for a thoracolumbar spine disability in excess of 10 percent as of October 14, 2010, and in excess of 40 percent as of June 27, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A copy of the transcript is of record.

The Board remanded this matter in May 2017 for a VA examination.


FINDINGS OF FACT

1.  Prior to June 27, 2017, the Veteran's thoracolumbar spine disability was manifested by forward flexion to approximately 45 degrees with muscle spasms which did not result in abnormal gait.

3.  As of June 27, 2017, the Veteran's thoracolumbar spine disability was manifested by thoracolumbar forward flexion to 10 degrees with muscle spasms and guarding which resulted in abnormal gait.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not higher, prior to June 27, 2017, for a thoracolumbar spine disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.130 (2017).

2.  The criteria for a rating higher than 40 percent for a thoracolumbar spine disability as of June 27, 2017, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.130 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).  VA has requested and received service personnel and medical records, private medical records, and has compiled VA medical records.  The Veteran does not assert that VA did not meet any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Disability ratings are based on VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage rating to be assigned for that disability.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  A rating is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.10 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Consideration must be given to whether staged ratings are warranted.  Where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a different rating for each time period is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. § 4.40, 4.59 (2017).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2017).  A higher rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. § 4.40, 4.45 (2017).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Lumbosacral sprains are rated under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  38 C.F.R. § 4.71a (2017).  That diagnostic code provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

The Veteran contends that the thoracolumbar spine disability warrants a higher initial rating.

A private treatment record from January 2011 noted abnormal spine range of motion with significant difficulty bending forward.  Moderate pain was noted on motion, with forward flexion limited to approximately 45 degrees.  Although muscle spasms and tenderness on palpation were noted, no abnormal gait resulted.

An August 2012 VA examination showed thoracolumbar forward flexion to 90 degrees, with objective evidence of pain at 70 degrees, and a combined range of motion of 210 degrees.  The Veteran was able to perform repetitive testing without decreased motion.  The examiner noted the lack of localized tenderness or pain on palpation, spasms, or arthritis.  The examiner opined that pain on movement resulted in functional loss, and that the ability to work was troubled with bending over.  Although the examiner noted mild scoliosis, the examiner stated the thoracolumbar spine was normal.

Although those examiners reported different degrees of limitation, both examiners reported abnormal range of motion with pain.  The disability picture in January 2011 more nearly approximated a 20 percent rating, and in August 2012 more nearly approximated a 10 percent rating.  However, there is no contemporaneous evidence sufficient to support one rating over the other.

Subsequent VA treatment records support a rating of 20 percent.  Forward flexion was limited to 30 degrees in April 2016, and lumbar spasms which did not cause abnormal gait were noted in a November 2016 VA treatment record.

Therefore, the Board will resolve reasonable doubt regarding the degree of disability in favor of the Veteran and grant an initial rating of 20 percent.  38 C.F.R. § 4.3 (2017).  However, no higher rating is warranted since there was no evidence of ankylosis or that forward flexion was limited to 30 degrees or less.

A June 2017 VA examination showed thoracolumbar forward flexion to 10 degrees, and a combined range of motion of 75 degrees.  The Veteran was able to perform repetitive testing without decreased motion.  The Veteran reported that flare-ups occurred six to seven times per year which caused the back muscles to lock up and required the Veteran to miss work.  The examiner noted objective evidence of spasms and guarding which resulted in abnormal gait.

The examiner opined that ankylosis was not present on examination, or on radiology images throughout the appeal period.  The examiner also addressed the August 2012 note of mild scoliosis and opined that mild scoliosis is not an uncommon occurrence with minimal, if any clinical significance.

Although the examiner stated that it would be speculation to opine whether pain on motion could significantly limit functional ability during flare-ups, the Board finds that statement did not compromise the adequacy of the examination.

The Veteran was granted the highest rating for a thoracolumbar disability without unfavorable ankylosis.  Even if flare-ups restricted motion beyond what was observed in the examination, a higher rating is not warranted unless there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Since the Veteran reported muscle spasms that lock up the back muscles and prevent movement, and ankylosis is the immobility of a joint due to the fusion of the bones, the Board finds that the June 2017 examination was adequate to allow for adjudication.

The Board has also considered whether any higher ratings should be assigned based on incapacitating episodes of intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  The  ** and June 2017 examiners both found that the Veteran did not have intervertebral disc syndrome, and therefore, incapacitating episodes of intervertebral disc syndrome are not shown and a higher rating under those criteria is not warranted.  

The Board has also considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2017).  The Board concludes referral is not warranted.  The Veteran's symptoms of painful and restricted motion were fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture was so exceptional or unusual as to make impractical the application of the regular schedular standards.  Although the Veteran reported occasional work absences due to muscle spasms, the evidence did not show marked interference with employment or frequent hospitalization due to the thoracolumbar disability.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 20 percent, but not higher, was warranted prior to June 27, 2017.  The Board further finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent as of June 27, 2017, or the assignment of any higher ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating of 20 percent, but not higher, as of October 14, 2010, but not earlier, for a thoracolumbar spine disability is granted.

Entitlement to a rating higher than 40 percent as of June 27, 2017, for a thoracolumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


